Name: 87/393/EEC: Commission Decision of 1 July 1987 requiring Italy to rescind the measures taken to protect itself against the introduction of harmful organisms associated with fresh cultivated mushrooms (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  agricultural policy
 Date Published: 1987-07-30

 Avis juridique important|31987D039387/393/EEC: Commission Decision of 1 July 1987 requiring Italy to rescind the measures taken to protect itself against the introduction of harmful organisms associated with fresh cultivated mushrooms (Only the Italian text is authentic) Official Journal L 208 , 30/07/1987 P. 0040 - 0041*****COMMISSION DECISION of 1 July 1987 requiring Italy to rescind the measures taken to protect itself against the introduction of harmful organisms associated with fresh cultivated mushrooms (Only the Italian text is authentic) (87/393/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 87/298/EEC (2), and in particular Article 15 (2) thereof, Whereas, when a Member State considers that there is an imminent danger of the introduction or spread in its territory of harmful organisms, it may temporarily take any additional measures necessary to protect itself against the danger, provided that it immediately informs the other Member States and the Commission of the measures taken and indicates the reasons for them (Article 15 (1) of Directive 77/93/EEC); Whereas Italy adopted on 22 May 1987 measures prohibiting the introduction into Italy of fresh cultivated mushrooms from 1 June 1987 to 31 December 1987 ('Decreto 22 maggio 1987: Divieto di impotazione di funghi coltivati freschi' (3)); Whereas Italy only informed the other Member States and the Commission of the measures and indicated the reasons for them at the meeting of the Standing Committee on Plant Health on 22 June 1987; Whereas that notification was not an immediate notification within the meaning of Article 15 (1), second sentence, of Directive 77/93/EEC; Whereas, during the meeting the meeting of the Standing Committee on Plant Health on 22 June 1987, Italy gave the following essential reasons for the measures: - its plant health service discovered nematodes, which could not be clearly identified, in a consignment of fresh cultivated mushrooms coming from the Netherlands, - scientific knowledge indicates that there are in western and central Europe nematodes considered to be dangerous, namely Ditylenchus myceliophagus and Aphelenchoides composticola, known since 1958 and 1957 respectively, - the uncertainty as to the risk of introducing those harmful organisms through consignments of fresh cultivated mushrooms led Italy to take preventive measures until suitable Community measures can be adopted in this respect; Whereas the elements identified in that reasoning are not such as to constitute an imminent danger within the meaning of Article 15 (1) of Directive 77/93/EEC; whereas thus no urgent reason appears to justify a measure as drastic as a generalized import ban; Whereas Italy should therefore rescind immediately the measures prohibiting imports of fresh cultivated mushrooms; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Italy shall rescind the 'Decreto 22 maggio 1987: Divieto di importazione di funghi coltivati freschi', prohibiting the import of fresh cultivated mushrooms from 1 June 1987 to 31 December 1987. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 1 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 151, 11. 6. 1987, p. 1. (3) Gazzetta Ufficiale della Repubblica Italiana n. 124, 30. 5. 1987, p. 9.